Detailed Action
This is a Final Office action in response to communications received on 9/30/2022.  Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments, filed 9/30/2022, to claim 1 amending the claim to recite “the computing device comprising a processor” are sufficient to overcome the corresponding rejection to the aforementioned claim. Accordingly, the corresponding rejection of claim 1 and dependent claims under 112, second paragraph, as filed in (7) of the Non-Final Office action filed 7/6/2022, is withdrawn.  
Applicant’s amendments, filed 9/30/2022, to claims 1 and 11 amending the claims to recite “the at least a network” are not sufficient to overcome the rejection to the aforementioned claims. Accordingly, the corresponding rejection of claims 1 and 11 and dependent claims under 112, second paragraph, as filed in (9) of the Non-Final Office action filed 7/6/2022, is sustained.  
Applicant’s amendments, filed 9/30/2022, to claims 2 and 12 amending the claims to recite “the at least a user venture” are not sufficient to overcome the rejection to the aforementioned claims. Accordingly, the corresponding rejection of claims 2 and 12  and dependent claims under 112, second paragraph, as filed in (11) of the Non-Final Office action filed 7/6/2022, is sustained.  
Applicant’s amendments, filed 9/30/2022, to claims 4-5 and 14-15 amending the claims to recite “the at least a cryptographic function” are not sufficient to overcome the rejection to the aforementioned claims. Accordingly, the corresponding rejection of claims 4-5 and 14-15  and dependent claims under 112, second paragraph, as filed in (12) of the Non-Final Office action filed 7/6/2022, is sustained.  
Applicant’s amendments, filed 9/30/2022, to claims 8 and 18 amending the claims to recite “the at least a k-server algorithm” are not sufficient to overcome the rejection to the aforementioned claims. Accordingly, the corresponding rejection of claims 8 and 18  and dependent claims under 112, second paragraph, as filed in (13) of the Non-Final Office action filed 7/6/2022, is sustained.  
Applicant’s amendments, filed 9/30/2022, to claims 9 and 19 amending the claims to recite “the notification” are sufficient to overcome the rejection to the aforementioned claims. Accordingly, the corresponding rejection of claims 9 and 19 and dependent claims under 112, second paragraph, as filed in (14) of the Non-Final Office action filed 7/6/2022, is withdrawn.  
Applicant’s arguments regarding the rejection under 35 U.S.C. 103 of the claims under Sethi and Schmahmann have been considered, but are moot because the new ground of rejection necessitated from amending the independent claims 1, 11. The instant rejection  does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically argued in the Applicant's response.
Consequently, the rejection of the claims under 35 U.S.C. 103 is presented as below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “transmitting a notification to a network” in line 1, “generate at least a network as a function of the user venture and at least a flutter element” in line 4, and “generating the at least network as a function of the input and the user venture”. The language of the claim does not distinguish these networks as the same, nor does the claim language distinguish the networks as separate. More precise and consistent language should be used to either indicate that all networks mentioned are the same, or distinguish the mentioned networks from each other. It is unclear to which network “the at least a network” and “the at least the network” of lines 11 and 13 refer to. Claim 11 suffers from the same deficiency as claim 1 and is likewise rejected.
Claims 2-10 and 12-20 fail to remedy the deficiencies of claim 1 and claim 11 and are likewise rejected.
Regarding claims 2 and 12, the claims recite “wherein identifying the at least a user venture includes determining at least a two-value logical function and identifying the at least a user venture”. Because the independent claims also recite “a user venture”, it is not clear that the user ventures mentioned in these claims are the same or separate distinct user ventures. The claims should be corrected to recite “the user venture” instead of “the at least a user venture”.
Regarding claims 4-5 and 14-15, the claims recite “wherein the at least a cryptographic function includes”. Because the independent claims also recite “a cryptographic function”, it is not clear that the cryptographic functions mentioned in these claims are the same or separate distinct cryptographic functions. The claims should be corrected to recite “the cryptographic function” instead of “the at least a cryptographic function”.
Regarding claims 7-8 and 17-18, the claims recite “wherein determining the at least a k-server algorithm further comprises” and “determining the at least a k-server algorithm”. Because the claims from which claims 8 and 18 depend also recite “a k-server algorithm”, it is not clear that the k-server algorithms mentioned in these claims are the same or separate distinct k-server algorithms. The claims should be corrected to recite “the k-server algorithm” instead of “the at least a k-server algorithm”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 9, 11-13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi (US 2022/0116470 A1), in view of Schmahmann (US 2018/0062852 A1), further in view of Conley (US 2022/0114584 A1).
 Regarding claim 1, Sethi teaches the limitations of claim 1 substantially as follows:
A system for transmitting a notification to a network, the system comprising a computing device, the computing device comprising a processor and configured to: (Sethi; Para. [0006]: Predicting that the user should receive the given notification (i.e. transmitting a notification to a network))
identify at least a user venture of a plurality of user ventures; (Sethi; Paras. [0061] & [0063]: Data pertaining to a plurality of user actions in connection with one or more changes to one or more of a plurality of applications is extracted and used to create one more machine learning models (i.e. user venture of a plurality of user ventures))
generate at least a network as a function of the user venture and at least a flutter element, (Sethi; Paras. [0020] & [0063]-[0064]: Generating a notification for a user and transmitting it to a user using a network (i.e. at least a network) wherein the one more machine learning models (i.e. as a function of the user venture) are used to predict whether a user should receive a given notification in connection with a given change to a given application of the plurality of applications (i.e. flutter element))
generating the at least a network as a function of the input and the user venture; (Sethi; Paras. [0020], [0063]-[0064] & [0066]: Generating a notification for a user and transmitting it to a user using a network (i.e. at least a network) wherein the one more machine learning models (i.e. the user venture) are used to predict whether a user should receive a given notification in connection with data about a given change to a given application of the plurality of applications (i.e. function of the input))
identify at least a logical input as a function of the network using an authentication operator; and (Sethi; Para. [0062]: each of the plurality of decision trees yields a positive result or a negative result with respect to whether the user should receive the given notification (i.e. identify at least a logical input as a function of the network), and the prediction whether the user should receive the given notification corresponds to the result produced by a majority of the plurality of decision trees (i.e. using an authentication operator))
transmit a notification as a function of the logical input to the at least the network.  (Sethi; Para. [0064]: In response to predicting that the user should receive the given notification (i.e. as a function of the logical input to at least the network), content of the given notification is determined. The given notification for the user is generated, and the given notification is transmitted to the user (i.e. transmit a notification))
Sethi does not teach the limitations of claim 1 as follows:
wherein the flutter element has a monetary value
wherein generating further comprises: 
retrieving at least a user signature of a plurality of user signatures relating to the flutter element; 
producing at least an input as a function of the user signature using at least a cryptographic function; and 
However, in the same field of endeavor, Schmahmann discloses the limitations of claim 1 as follows:
wherein generating further comprises: 
retrieving at least a user signature of a plurality of user signatures relating to the flutter element; (Schmahmann; Para. [0007]: Generating a cryptographic signature (i.e. user signature) of a digital representation of a change event (i.e. relating to the flutter element))
producing at least an input as a function of the user signature using at least a cryptographic function; and (Schmahmann; Para. [0007]: Generating a cryptographic signature (i.e. input as a function of the user signature using at least a cryptographic function) of a digital representation of a change event)
Schmahmann is combinable with Sethi because both are from the same field of endeavor of security of event and user information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sethi to incorporate generating a cryptographic signature to secure information as in Schmahmann in order to improve the security of the system by providing a means by which information may be encrypted using a private key of a user.
Sethi and Schmahmann do not teach the limitations of claim 1 as follows:
wherein the flutter element has a monetary value
However, in the same field of endeavor, Conley discloses the limitations of claim 1 as follows:
wherein the flutter element has a monetary value (Conley; Para. [0224]: generating transaction in a transaction network to cash a bearer token (i.e. flutter element has a monetary value))
 Conley is combinable with both Sethi and Schmahmann because all are from the same field of endeavor of Sethi and Schmahmann. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sethi and Schmahmann to incorporate generating information related to monetary transactions as in Conley in order to expand the functionality of the system by providing a means by which notification may also be sent regarding financial changes.

Regarding claim 11, Sethi teaches the limitations of claim 11 substantially as follows:
A method for transmitting a notification to a network, the method comprising: (Sethi; Para. [0006]: Predicting that the user should receive the given notification (i.e. transmitting a notification to a network))
identifying, by a computing device, at least a user venture of a plurality of user ventures; (Sethi; Paras. [0061] & [0063]: Data pertaining to a plurality of user actions in connection with one or more changes to one or more of a plurality of applications is extracted and used to create one more machine learning models (i.e. user venture of a plurality of user ventures))
generating, by the computing device, at least a network as a function of the user venture and at least a flutter element, (Sethi; Paras. [0020] & [0063]-[0064]: Generating a notification for a user and transmitting it to a user using a network (i.e. at least a network) wherein the one more machine learning models (i.e. as a function of the user venture) are used to predict whether a user should receive a given notification in connection with a given change to a given application of the plurality of applications (i.e. flutter element))
generating the at least a network as a function of the input and the user venture; (Sethi; Paras. [0020], [0063]-[0064] & [0066]: Generating a notification for a user and transmitting it to a user using a network (i.e. at least a network) wherein the one more machine learning models (i.e. the user venture) are used to predict whether a user should receive a given notification in connection with data about a given change to a given application of the plurality of applications (i.e. function of the input))
identifying, by the computing device, at least a logical input as a function of the network using an authentication operator; and (Sethi; Para. [0062]: each of the plurality of decision trees yields a positive result or a negative result with respect to whether the user should receive the given notification (i.e. identify at least a logical input as a function of the network), and the prediction whether the user should receive the given notification corresponds to the result produced by a majority of the plurality of decision trees (i.e. using an authentication operator))
transmitting, by the computing device, a notification as a function of the logical input to the at least the network.  (Sethi; Para. [0064]: In response to predicting that the user should receive the given notification (i.e. as a function of the logical input to at least the network), content of the given notification is determined. The given notification for the user is generated, and the given notification is transmitted to the user (i.e. transmit a notification))
Sethi does not teach the limitations of claim 11 as follows:
wherein the flutter element has a monetary value
wherein generating further comprises: 
retrieving at least a user signature of a plurality of user signatures relating to the flutter element; 
producing at least an input as a function of the user signature using at least a cryptographic function; and 
However, in the same field of endeavor, Schmahmann discloses the limitations of claim 11 as follows:
wherein generating further comprises: 
retrieving at least a user signature of a plurality of user signatures relating to the flutter element; (Schmahmann; Para. [0007]: Generating a cryptographic signature (i.e. user signature) of a digital representation of a change event (i.e. relating to the flutter element))
producing at least an input as a function of the user signature using at least a cryptographic function; and (Schmahmann; Para. [0007]: Generating a cryptographic signature (i.e. input as a function of the user signature using at least a cryptographic function) of a digital representation of a change event)
Schmahmann is combinable with Sethi because both are from the same field of endeavor of security of event and user information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sethi to incorporate generating a cryptographic signature to secure information as in Schmahmann in order to improve the security of the system by providing a means by which information may be encrypted using a private key of a user.
Sethi and Schmahmann do not teach the limitations of claim 11 as follows:
wherein the flutter element has a monetary value
However, in the same field of endeavor, Conley discloses the limitations of claim 11 as follows:
wherein the flutter element has a monetary value (Conley; Para. [0224]: generating transaction in a transaction network to cash a bearer token (i.e. flutter element has a monetary value))
 Conley is combinable with both Sethi and Schmahmann because all are from the same field of endeavor of Sethi and Schmahmann. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sethi and Schmahmann to incorporate generating information related to monetary transactions as in Conley in order to expand the functionality of the system by providing a means by which notification may also be sent regarding financial changes.

Regarding claims 2 and 12, Sethi, Schmahmann and Conley teach the system of claim 1 and the method of claim 11.
Sethi, Schmahmann and Conley teach the limitations of claims 2 and 12 as follows:
wherein identifying the at least a user venture includes determining at least a two-value logical function and identifying the at least a user venture as a function of the two-value logical function.  (Sethi; Para. [0062]: each of the plurality of decision trees yields a positive result or a negative result (i.e. determining at least a two value logical function) within the machine learning models (i.e. identifying a user venture as a function of the two value logical function))

Regarding claims 3 and 13, Sethi, Schmahmann and Conley teach the system of claim 1 and the method of claim 11.
Sethi, Schmahmann and Conley teach the limitations of claims 3 and 13 as follows:
wherein generating the at least a network includes determining at least a probability algorithm as a function of the user venture and generating the at least a network as a function of the probability algorithm and the flutter element.  (Sethi; Paras. [0020], [0063]-[0064] & [0066]: Generating a notification for a user and transmitting it to a user using a network (i.e. generating the network) wherein the one more machine learning models (i.e. user venture) are used to predict, using a high degree of accuracy ensemble bagging algorithm (i.e. probability algorithm) whether a user should receive a given notification in connection with a given change to a given application of the plurality of applications (i.e. flutter element))

Regarding claims 6 and 16, Sethi, Schmahmann and Conley teach the system of claim 1 and the method of claim 11.
Sethi, Schmahmann and Conley teach the limitations of claims 6 and 16 as follows:
wherein identifying the logical input further comprises: 
retrieving at least a validity parameter as a function of the user venture; (Sethi; Para. [0063]: giving a notification in connection with an application identified as similar to the given application (i.e. validity parameter as a function of the user venture))
determining at least a validity component of the input as a function of the authentication operator; and (Sethi; Paras. [0062]-[0064]: giving a notification in connection with an application identified as similar to the given application as a result of a positive determination based on the decision tree of the machine learning model (i.e. validity component of the input as a function of the authentication operator))
identifying the logical input as a function of the validity parameter and validity component.  (Sethi; Paras. [0062]-[0064]: Predicting that a user should receive a notification based on a decision tree and based upon identifying an application to be similar to a given application (i.e. validity parameter and validity component))

Regarding claims 9 and 19, Sethi, Schmahmann and Conley teach the system of claim 1 and the method of claim 11.
Sethi, Schmahmann and Conley teach the limitations of claims 9 and 19 as follows:
wherein transmitting the notification further comprises: 
decoding the input of the at least a network; (Schmahmann; Paras [0046]-[0047]: Anyone can decrypt the signature using the corresponding public signature verification key and compare the decrypted data to signed data to show that a corresponding user signed the data (i.e. decoding the input of the network))
identifying at least a user as a function of the decoded input that relates to the user signature; and (Schmahmann; Paras [0046]-[0047]: Anyone can decrypt the signature using the corresponding public signature verification key and compare the decrypted data to signed data to show that a corresponding user signed the data (i.e. identifying at least a user as a function of the decoded input that relates to the user signature))
transmitting the notification to the user.  (Sethi; Para. [0064]: In response to predicting that the user should receive the given notification, content of the given notification is determined. The given notification for the user is generated, and the given notification is transmitted to the user (i.e. transmitting the notification to the user))
The same motivation to combine as in claims 1 and 11 are applicable to the instant claims.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi (US 2022/0116470 A1), in view of Schmahmann (US 2018/0062852 A1), further in view of Conley (US 2022/0114584 A1), as applied to claims 1 and 11, further in view of Andreina (US 2021/0374274 A1).
 Regarding claims 4 and 14, Sethi, Schmahmann and Conley teach the system of claim 1 and the method of claim 11.
Sethi, Schmahmann and Conley do not teach the limitations of claims 4 and 14 as follows:
wherein the at least a cryptographic function includes at least a commitment cryptographic primitive.   
However, in the same field of endeavor, Andreina discloses the limitations of claims 4 and 14 as follows:
wherein the at least a cryptographic function includes at least a commitment cryptographic primitive.  (Andreina; Para. [0039]: Provide a deniable proof of commitment by combining both cryptographic primitives in order to strengthen the privacy of users in a commitment-based digital identity system (i.e. commitment cryptographic primitive)) 
Andreina is combinable with Sethi, Schmahmann and Conley because all are from the same field of endeavor of information security. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Sethi, Schmahmann and Conley to incorporate the cryptographic primitives in a commitment-based digital identity system as in Andreina in order to improve the privacy of users in a digital identity system.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi (US 2022/0116470 A1), in view of Schmahmann (US 2018/0062852 A1), further in view of Conley (US 2022/0114584 A1), as applied to claims 1 and 11, further in view of Jacobson (US 2021/0400053 A1).
 Regarding claims 5 and 15, Sethi, Schmahmann and Conley teach the system of claim 1 and the method of claim 11.
Sethi, Schmahmann and Conley do not teach the limitations of claims 5 and 15 as follows:
wherein the at least a cryptographic function includes at least a secure multiparty computation.  
However, in the same field of endeavor, Jacobson discloses the limitations of claims 5 and 15 as follows:
wherein the at least a cryptographic function includes at least a secure multiparty computation.  (Jacobson; Para. [0007]: Perform multi-party computation using the first and second blindly signed keys to join and decrypt the encrypted presentation data and the encrypted event data (i.e. cryptographic function includes at least a secure multiparty computation))
Jacobson is combinable with Sethi, Schmahmann and Conley because all are from the same field of endeavor of information security. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Sethi, Schmahmann and Conley to incorporate multiparty computation as in Jacobson in order to improve the security of the system by using first and second blind keys in a multiparty computation of encrypted data.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi (US 2022/0116470 A1), in view of Schmahmann (US 2018/0062852 A1), further in view of Conley (US 2022/0114584 A1), as applied to claims 1 and 11, further in view of Kimbrel (US 2003/0105655 A1).
 Regarding claims 7 and 17, Sethi, Schmahmann and Conley teach the system of claim 1 and the method of claim 11.
Sethi, Schmahmann and Conley teach the limitations of claims 7 and 17 as follows:
identifying the logical input as a function of the authentication operator and [the at least a k-server algorithm.]  (Sethi; Para. [0062]: each of the plurality of decision trees yields a positive result or a negative result with respect to whether the user should receive the given notification, and the prediction whether the user should receive the given notification corresponds to the result produced by a majority of the plurality of decision trees (i.e. identifying the logical input as a function of the authentication operator))
Sethi, Schmahmann and Conley do not teach the limitations of claims 7 and 17 as follows:
wherein identifying the logical input further comprises determining at least a k-server algorithm and 
identifying the logical input as a function of [the authentication operator and] the at least a k-server algorithm.   
However, in the same field of endeavor, Kimbrel discloses the limitations of claims 7 and 17 as follows:
wherein identifying the logical input further comprises determining at least a k-server algorithm and (Kimbrel; Para. [0032]: determining a benefit using a k-server problem (i.e. k-server algorithm))
identifying the logical input as a function of [the authentication operator and] the at least a k-server algorithm.  (Kimbrel; Para. [0032]: Determining a maximized benefit (i.e. logical input) by use of a k-server problem (i.e. as a function of the k-server algorithm)) 
Kimbrel is combinable with Sethi, Schmahmann and Conley because all are from the same field of endeavor of processing information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Sethi, Schmahmann and Conley to incorporate the optimization using a k-server problem as in Kimbrel in order to improve the efficiency of the system by determining a means by which performance elements may be maximized.

Regarding claims 8 and 18, Sethi, Schmahmann, Conley and Kimbrel teach the system of claim 7 and the method of claim 17.
Sethi, Schmahmann, Conley and Kimbrel teach the limitations of claims 8 and 18 as follows:
wherein determining the at least a k-server algorithm further comprises: 
30Attorney Docket No. 1162-001USU1identifying at least a server in a domain of discourse; (Kimbrel; Para. [0032]: determining pairs of server configurations (i.e. at least a server in a domain of discourse))
obtaining at least a request of the domain of discourse; (Kimbrel; Para. [0032]: satisfying requests with a particular server configuration (i.e. request of the domain of discourse))
minimizing a distance metric from the server to the request; and (Kimbrel; Para. [0007] & [0032]: Maximizing total benefit by, for example, minimizing customer wait time (i.e. minimizing a distance metric from the server to the request))
determining the at least a k-server algorithm as a function of minimizing the distance metric.  (Kimbrel; Para. [0007] & [0032]: Maximizing total benefit using a server configuration by, for example, minimizing customer wait time (i.e. determining a k-server algorithm as a function of minimizing a distance metric))
The same motivation to combine as in claims 7 and 17 is applicable to the instant claims.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi (US 2022/0116470 A1), in view of Schmahmann (US 2018/0062852 A1), further in view of Conley (US 2022/0114584 A1), as applied to claims 1 and 11, further in view of Shetty (US 2021/0073400 A1).
 Regarding claims 10 and 20, Sethi, Schmahmann and Conley teach the system of claim 9 and the method of claim 19.
Sethi, Schmahmann and Conley teach the limitations of claims 10 and 20 as follows:
wherein decoding the input further comprises: 
determining at least a decoding key as a function of at least a cryptosystem algorithm; (Schmahmann; Paras. [0046]-[0047]: a digital signature algorithm can be used to authenticate a cryptographic signature by using a user’s public key (i.e. decoding key as a function of at least a cryptosystem algorithm))
Sethi, Schmahmann and Conley do not teach the limitations of claims 10 and 20 as follows:
identifying at least a uniform resource identifier as a function of the decoding key; and 
decoding the input as a function of the uniform resource identifier.  
However, in the same field of endeavor, Shetty discloses the limitations of claims 10 and 20 as follows:
identifying at least a uniform resource identifier as a function of the decoding key; and (Shetty; Para. [0045]:  A private key that corresponds to a public key used to encrypt the URI (i.e. identifying at least a uniform resource identifier as a function of the decoding key))
decoding the input as a function of the uniform resource identifier.  (Shetty; Para. [0045]:  A private key that corresponds to a public key used to encrypt the URI to generate the shared URL (i.e. decoding the input as a function of the uniform resource identifier))
Shetty is combinable with Sethi, Schmahmann and Conley because all are from the same field of endeavor of information security. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Sethi, Schmahmann and Conley to incorporate private key direction based on a URI as in Shetty in order to improve the security of the system by providing a means by which private keys may be used and identified using URIs.

Prior Art Considered But Not Relied Upon
	Suen (US 10129252 B1) which teaches a system and method of validating an identity of a user device that includes registering a biometric signature with an authoritative identity source.
	Loeb (US 2017/0279616 A1) which teaches a method to identify the anonymous events which may belong to the same customer by providing inter-event virtual linkage sequence to link anonymous behavior data from multiple independent sessions.

Conclusion
For the above-stated reasons, claims 1-20 are rejected.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.I.N./Examiner, Art Unit 2438

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438